DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the application filed on 04/10/2020.
Claims 1-20 remain in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-11, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. US 2010/0008247 A1 hereinafter Know in view of Mehta et al. US 2007/0165581 A1 hereinafter Mehta.
Regarding claim 1.  Known discloses A relay link setup method of a source station in a wireless communication system, fig. 1, relay device 105, relay link (path includes two relay links 2 and 3), the method comprising: 
receiving capability information of at least one relay supporting station included in the wireless communication system from an access point (AP) or a personal basic service set (PBSS) central point (PCP), fig. 8; link quality probing using a relay device (link quality probe/ capability information) received from device 101; 
selecting one of the at least one relay supporting station as a relay station, relay device 105 (however, there is no explicitly teaching of selecting), using beam forming information among the source station, a destination station, and the at least one relay supporting station and the capability information, [0032]; [0068]; beamforming between devices 101 (source) and 103 (destination), and the relay device 105, and link quality probing using the relay device 105 (link quality probe/ capability information) received from device 101 (see [0045] although there is no explicit teaching of “selecting”);
transferring a relay link setup request frame to the destination station, fig. 8; [0055]; device 105 may transfer the link quality probe request command to the device 103; and 
receiving a relay link setup response frame that includes information on a relay link setup result from the destination station, wherein the relay link setup request frame and the relay link setup response frame pass through the relay station; fig. 8 shows step (1) request command to the device 103 passes through relay 105; similarly step (4) response passes through relay 105; 
Mehta et al. discloses selecting one of the at least one relay supporting station as a relay station, see fig. 1A; relay selection among a plurality of relays between source and destination: [0188]; relay selection rules that select the relays based on the number of relays that decode the data broadcast by the source. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwon with Mehta to select relay by beamform to transmit the data packet to the destination; see Abstract.

Regarding claim 2. Known does not disclose explicitly but Mehta discloses, further comprising transferring capability information of the source station to the AP or the PCP, wherein the capability information comprises at least one selected from relay support information, relay use information, alternating current (A/C) power use information, mobility information, relay function preference information, relay method information, and cooperative communication support information, [0066], [0073], cooperative beamforming by the selected relay nodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwon with Mehta to select relay by beamform to transmit the data packet to the destination; see Abstract.

Regarding claim 3. Known discloses, wherein the receiving of the capability information of the at least one relay supporting station comprises: transferring a relay search request frame for requesting the capability information of the at least one relay supporting station to the AP or the PCP, [0045], [0047]; Fig. 6, transfer to destination
device by relay device 105; and receiving a relay search response frame that includes the capability information of the at least one relay supporting station from the AP or the PCP, [0045], [0047]; Fig. 6, transfer to destination device by relay device 105.

Regarding claim 8. Known discloses, further comprising transferring an announcement frame that includes information on success of relay link setup to the AP or the PCP according to the information on the relay link setup result, Know teaches that, data is successfully transmitted [0030] and, data transmitted from the device 101 to the relay device 105 via the relay link 2 may be transferred to the device 103 via the relay link 3 [0042].

Regarding claim 10. Known discloses A relay link setup method of a relay station in a wireless communication system, the method comprising: performing beam forming along with a source station, [0032]; [0068]; transferring, to the source station, channel measurement information according to the beam forming with the source station, [0032], [0068] and fig. 8; transfer to the source device 101, (however, there is no explicit teaching of channel measurement information);
receiving a relay link setup request frame from the source station and transferring the relay link setup request frame to the destination station, [0045], [0047]; fig.6, transfer to destination device by relay device 105; see also fig. 8; and 
receiving a relay link setup response frame that includes information on a relay link setup result from the destination station and transferring the relay link setup response frame to the source station, Fig. 7, [0048]: response received at source device through the relay 105.
Kwon does not explicitly discloses, channel measurement information 
Mehta discloses channel measurement information, [0073]; [0083]; relays information to the destination using beamforming based on the channel state information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwon with Mehta to select relay by beamform to transmit the data packet to the destination; see Abstract.

Regarding claim 11. Known does not disclose explicitly but Mehta discloses, further comprising transferring capability information of the relay station to an access point (AP) or a personal basic service set (PBSS) central point (PCP), wherein the capability information comprises at least one selected from relay support information, relay use information, alternating current (A/C) power use information, mobility information, relay function preference information, relay method information, and cooperative communication support information, [0066], [0073], cooperative beamforming by the selected relay nodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwon with Mehta to select relay by beamform to transmit the data packet to the destination; see Abstract.

Regarding claim 15. Horn discloses A relay link setup method of a destination station in a wireless communication system, the method comprising: performing beam forming along with a source station and at least one relay supporting station, [0032]; [0068]; transferring channel measurement information according to the beam forming with the source station and the at least one relay supporting station to the source station, [0032], [0068] and fig. 8; transfer to the source device 101, (however, there is no explicit teaching of channel measurement information); 
receiving a relay link setup request frame from the source station, [0045], [0047]; fig.6, transfer to destination device by relay device 105; see also fig. 8; and 
transferring a relay link setup response frame that includes information on a relay link setup result to the source station, wherein the relay link setup request frame and the relay link setup response frame pass through a relay station selected by the source station from the at least one relay supporting station, fig. 8; [0055]; device 105 may transfer the link quality probe request command to the device 103; fig. 8 shows step (1) request command to the device 103 passes through relay 105; similarly step (4) response passes through relay 105.
Kwon does not explicitly discloses, channel measurement information 
Mehta discloses channel measurement information, [0073]; [0083]; relays information to the destination using beamforming based on the channel state information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwon with Mehta to select relay by beamform to transmit the data packet to the destination; see Abstract.

Regarding claim 16. Known does not disclose explicitly but Mehta discloses, further comprising transferring capability information of the destination station to an access point (AP) or a personal basic service set (PBSS) central point (PCP), wherein the capability information comprises at least one selected from relay support information, relay use information, alternating current (A/C) power use information, mobility information, relay function preference information, relay method information, and cooperative communication support information, [0066], [0073], cooperative beamforming by the selected relay nodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kwon with Mehta to select relay by beamform to transmit the data packet to the destination; see Abstract.

Claims 9, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. US 2010/0008247 A1 hereinafter Know in view of Mehta et al. US 2007/0165581 A1 hereinafter Mehta and further in view of Xie et al. (US 7,573,842 B2) hereinafter Xie.

Regarding claim 9. Known with Mehta does not explicitly disclose but Known with Mehta as modified with Xie discloses, further comprising transferring a relay teardown frame for tearing down a relay link to the relay station, the destination station, and the AC or the PCP, wherein the relay teardown frame comprises AID information of the source station, the relay station, and the destination station, Xie teaches that after a (PA/SBS) Paging Agent (PA) located in a Base station (BS), -access point- receives the DREG_REQ message from the MSS, it sends a path release message to the relay DPF, requesting to release the data path and connection related to this MSS; the release message is further passed down to the destination device (see fig. 5). It further noted that the message carries an (mobile station ID or MSS ID, col. 4 lines9-30) identification of the source station the information required for the MSS to enter the idle mode put a teardown message sent to an access point, which the AP forwards to the associated nodes.
Therefore, it would have been obvious to one of ordinary skill at the time of the
invention to modify Kwon and Mehta with Xie to transmit a path/link release command message to the relay in order to terminate or deactivate the established connection.

Claims 14 and 20 recite similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

Allowable Subject Matter
Claims 4-7, 12-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        9/09/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414